 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY KARL BLACKWELL,                            No. 2:19-cv-0442 TLN DB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    A. JENKINS, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with an action pursuant to 42 U.S.C. § 1983.

18   Plaintiff claims that defendants violated his rights under the Eighth and Fourteenth Amendments.

19   Presently before the court is plaintiff’s complaint for screening (ECF No. 3) and motion for

20   injunctive relief (ECF No. 7). For the reasons set forth below the court will strike plaintiff’s

21   complaint and recommend that his motion for injunctive relief be denied.

22                                       UNSIGNED COMPLAINT

23          Plaintiff initiated this action on March 13, 2019. However, plaintiff did not sign his

24   complaint. (See ECF No. 1 at 20.) The court cannot consider unsigned filings and the complaint

25   shall be stricken from the record for that reason. Fed. R. Civ. P. 11; E.D. Cal. R. 131. Plaintiff

26   has thirty days to file a signed complaint. Below, the court has set forth the pleading standards

27   and noted a potential defect in the complaint. Plaintiff is advised to heed these standards as he

28   prepares a new, signed complaint.
                                                        1
 1                                     SCREENING REQUIREMENT

 2           The court is required to screen complaints brought by prisoners seeking relief against a

 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 4   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 5   frivolous, malicious, fail to state a claim upon which relief may be granted, or that seek monetary

 6   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2); 28 U.S.C.

 7   § 1915(e)(2) (B)(i)-(iii). A complaint will be dismissed if it lacks a cognizable legal theory or

 8   fails to allege sufficient facts to state a claim under a cognizable legal theory. See Balisteri v.

 9   Pacific Police Dept., 901 F.2d 696, 699 (9th Cir. 1990).

10                                        PLEADING STANDARDS

11           I.      Federal Rule of Civil Procedure 8(a)

12           A complaint must contain “a short and plain statement of the claim showing that the

13   pleader is entitled to relief....” Fed. R. Civ. Pro. 8(a). “Such a statement must simply give the

14   defendant fair notice of what the plaintiff's claim is and the grounds upon which it rests.”

15   Swierkiewicz v. Sorema N. A., 534 U.S. 506, 512 (2002).

16           Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a

17   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

18   U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

19   Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim that is

20   plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). Factual
21   allegations are accepted as true, but legal conclusions are not. Iqbal, at 678; see also Twombly,

22   550 U.S. at 556–557; Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).

23           The pleadings of pro se prisoners are construed liberally and are afforded the benefit of

24   any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). However, “the liberal pleading

25   standard . . . applies only to a plaintiff’s factual allegations.” Neitze v. Williams, 490 U.S. 319,

26   330 n.9 (1989). A “liberal interpretation of a civil rights complaint may not supply essential
27   elements of the claim that were not initially pled,” Bruns v. Nat'l Credit Union Admin., 122 F.3d

28   1251, 1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)),
                                                          2
 1   and courts are not required to indulge unwarranted inferences, Doe I v. Wal–Mart Stores, Inc.,

 2   572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). The “sheer

 3   possibility that a defendant has acted unlawfully” is not sufficient, and “facts that are ‘merely

 4   consistent with’ a defendant’s liability” fall short of satisfying the plausibility standard. Iqbal,

 5   556 U.S. at 678; Moss, 572 F.3d at 969.

 6          In filing a new, signed complaint, plaintiff should endeavor to make the complaint as

 7   concise as possible. He should simply state which of his constitutional rights he feels were

 8   violated by each defendant and the factual basis.

 9          II.     Federal Rules of Civil Procedure 18(a) and 20(a)(2)

10          While the court is unable to screen plaintiff’s unsigned complaint, a cursory review of the

11   filing shows that it contains allegations regarding false disciplinary reports filed against him, his

12   medical treatment, a separate rules violation report in which he alleges he has been subjected to

13   disparate treatment, and a complaint regarding his prison job assignment. While there is some

14   overlap, many of these claims involve different defendants, different facts, and are based on

15   unrelated issues of law.

16          Plaintiff is informed that he may not bring unrelated claims against unrelated parties in a

17   single action. Fed. R. Civ. P. 18(a), 20(a)(2); Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir.

18   2011) (unrelated claims against different defendants belong in separate suits and complaints

19   violating that principle should be rejected). While multiple claims against a single party may be

20   alleged in a single complaint, unrelated claims against different defendants must be alleged in
21   separate complaints. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (finding, under

22   Rule 18(a), prisoner improperly brought complaint raising fifty distinct claims against twenty-

23   four defendants).

24          Plaintiff may only bring a claim against multiple defendants so long as (1) the claim(s)

25   arise out of the same transaction or occurrence, or serious of transactions and occurrences, and (2)

26   there are common questions of law or fact. Fed. R. Civ. P. 20(a); Desert Empire Bank v. Ins. Co.
27   of N. Am., 623 F.2d 1371, 1375 (9th Cir. 1980). As a practical matter, this means that claims

28   involving different parties cannot be joined together in one complaint if the facts giving rise to the
                                                         3
 1   claims were not factually related in some way—that is, if there was not “similarity in the factual

 2   background.” Coughlin v. Rogers, 130 F.3d 1348, 1350 (9th Cir. 1997). General allegations are

 3   not sufficient to constitute similarity when the specifics are different. Id. The fact that several of

 4   plaintiff’s claims are based on alleged violations of plaintiff’s rights under the ADA does not

 5   necessarily make claims related for purposes of Rule 18(a). Id. at 1351.

 6          The court is unable to discern any common questions of law or fact between plaintiff’s

 7   claims. Additionally, trying to proceed with these disparate claims in a single case would be

 8   practically difficult, if not impossible. If plaintiff elects to file a signed amended complaint, he

 9   should assert only claims arising from common events and containing common questions of law

10   or fact. See George, 507 F.3d at 607 (holding that “[u]nrelated claims against different

11   defendants belong in different suits.”). Alternatively, plaintiff may select a single defendant and

12   bring as many claims as he has against that party. See Fed. R. Civ. P. 18(a).

13          III.    Amending the Complaint

14          In any amended complaint, plaintiff must demonstrate how the conditions about which he

15   complains resulted in a deprivation of his constitutional rights. Rizzo, 423 U.S. at 370-71. Also,

16   the complaint must allege in specific terms how each named defendant is involved. Arnold v.

17   Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981). There can be no liability under 42

18   U.S.C. § 1983 unless there is some affirmative link or connection between a defendant’s action

19   and the claimed deprivation. Id.; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

20   Furthermore, “[v]ague and conclusory allegations of official participation in civil rights violations
21   are not sufficient.” Ivey, 673 F.2d at 268.

22          Plaintiff is advised that in an amended complaint he must clearly identify each defendant

23   and the action that defendant took that violated his constitutional rights. The court is not required

24   to review exhibits to determine what plaintiff’s charging allegations are as to each named

25   defendant. If plaintiff wishes to add a claim, he must include it in the body of the complaint. The

26   charging allegations in the amended complaint, must give defendants fair notice of plaintiff’s
27   claims. That said, plaintiff need not provide every detailed fact in support of his claims. Rather,

28   plaintiff should provide a short, plain statement of each claim. See Fed. R. Civ. P. 8(a).
                                                         4
 1           Any amended complaint must show the federal court has jurisdiction, the action is brought

 2   in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must

 3   contain a request for particular relief. Plaintiff must identify as a defendant only persons who

 4   personally participated in a substantial way in depriving plaintiff of a federal constitutional right.

 5   Johnson, 588 F.2d at 743 (a person subjects another to the deprivation of a constitutional right if

 6   he does an act, participates in another’s act or omits to perform an act he is legally required to do

 7   that causes the alleged deprivation).

 8           In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.

 9   R. Civ. P 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed.

10   R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

11   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

12           The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

13   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

14   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

15   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

16   set forth in short and plain terms, simply, concisely, and directly. See Swierkiewicz v. Sorema

17   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

18   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

19           Plaintiff is informed that the court cannot refer to a prior pleading in order to make his

20   amended complaint complete. An amended complaint must be complete in itself without
21   reference to any prior pleading. E.D. Cal. R. 220. Once plaintiff files an amended complaint, all

22   prior pleadings are superseded. Therefore, in an amended complaint, as in an original complaint,

23   each claim and the involvement of each defendant must be sufficiently alleged.

24           By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and

25   has evidentiary support for his allegations, and for violation of this rule the court may impose

26   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.
27   ////

28   ////
                                                           5
 1                                MOTION FOR INJUNCTIVE RELIEF

 2           After filing the complaint, plaintiff filed a motion requesting injunctive relief. (ECF No.

 3   7.) In his motion plaintiff alleges that officer Jenkins, named as a defendant in the unsigned

 4   complaint, has been harassing him. Plaintiff claims Jenkins is harassing him because he is aware

 5   of this lawsuit as well as grievances plaintiff has filed regarding the alleged planting of false

 6   evidence. Plaintiff claims it has become “impossible to program” at his present facility due to the

 7   alleged harassment. Plaintiff requests that the court consider his complaint as an emergency or

 8   “remove me or remove my tormenter.” (ECF No. 7 at 4.)

 9      I.      Legal Standards

10           A party requesting preliminary injunctive relief must show that “he is likely to succeed on

11   the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

12   balance of equities tips in his favor, and that an injunction is in the public interest.” Winter v.

13   Natural Res. Def. Council, 555 U.S. 7, 20 (2008). The propriety of a request for injunctive relief

14   hinges on a significant threat of irreparable injury that must be imminent in nature. Caribbean

15   Marine Serv. Co. v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988).

16           Alternatively, under the so-called sliding scale approach, as long as the plaintiff

17   demonstrates the requisite likelihood of irreparable harm and can show that an injunction is in the

18   public interest, a preliminary injunction may issue so long as serious questions going to the merits

19   of the case are raised and the balance of hardships tips sharply in plaintiff’s favor. Alliance for

20   the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-36 (9th Cir. 2011) (concluding that the
21   “serious questions” version of the sliding scale test for preliminary injunctions remains viable

22   after Winter).

23           The principle purpose of preliminary injunctive relief is to preserve the court’s power to

24   render a meaningful decision after a trial on the merits. See 9 Charles Alan Wright & Arthur R.

25   Miller, Federal Practice and Procedure § 2947 (3d ed. 2014). Implicit in this required showing is

26   that the relief awarded is only temporary and there will be a full hearing on the merits of the
27   claims raised in the injunction when the action is brought to trial. Preliminary injunctive relief is

28   not appropriate until the court finds that the plaintiff’s complaint presents cognizable claims. See
                                                         6
 1   Zepeda v. United States Immigration Serv., 753 F.2d 719, 727 (9th Cir. 1985) (“A federal court

 2   may issue an injunction if it has personal jurisdiction over the parties and subject matter

 3   jurisdiction over the claims . . . .”).

 4             In cases brought by prisoners involving conditions of confinement, any preliminary

 5   injunction must be narrowly drawn, extend no further than necessary to correct the harm the court

 6   finds requires preliminary relief, and be the least intrusive means necessary to correct the harm.”

 7   18 U.S.C. § 3626(a)(2). Further, an injunction against individuals not parties to an action is

 8   strongly disfavored. See Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 110

 9   (1969) (“It is elementary that one is not bound by a judgment . . . resulting from litigation in

10   which he is not designated as a party . . . .”).1

11             Further, preliminary injunctive relief is not appropriate until the court finds that the

12   plaintiff’s complaint presents cognizable claims. See Zepeda v. United States Immigration Serv.,

13   753 F.2d 719, 727 (9th Cir. 1985) (“A federal court may issue an injunction if it has personal

14   jurisdiction over the parties and subject matter jurisdiction over the claim; [however] it may not

15   attempt to determine the rights of persons not before the court.”).

16       II.      Analysis

17             The court will construe plaintiff’s request to consider his “complaint as an emergency,” as

18   a request for speedier consideration of his claims. It has often been noted that judges in the

19   Eastern District of California carry the heaviest caseloads in the nation, and this court is unable to

20   devote inordinate time and resources to individual cases and matters. Thus, plaintiff’s request
21   will be denied insofar as he seeks to impose different time frames than this court is able to

22   provide.

23

24   1
       However, the fact that injunctive relief is sought from one not a party to litigation does not
     automatically preclude the court from acting. The All Writs Act, 28 U.S.C. § 16519(a) permits
25   the court to issue writs “necessary or appropriate in aid of their jurisdictions and agreeable to the
26   usages and principles of law.” The All Writs Act is meant to aid the court in the exercise and
     preservation of its jurisdiction. Plum Creek Lumber Co. v. Hutton, 608 F.2d 1283, 1289 (9th Cir.
27   1979). The United States Supreme Court has authorized the use of the All Writs Act in
     appropriate circumstances against persons or entities not a party to the underlying litigation.
28   United States v. New York Telephone Co., 434 U.S. 159, 174 (1977).
                                                         7
 1          To the extent plaintiff has requested to be transferred to a different institution, he is not

 2   entitled to such relief. It is well settled that prisoners have no constitutional right to placement in

 3   any particular prison, to any particular security classification, or to any particular housing

 4   assignment. See Olim v. Wakinekona, 461 U.S. 238, 245 (1983); Meachum v. Fano, 427 U.S.

 5   215, 225 (1976); Montayne v. Haymes, 427 U.S. 236, 242 (1976). “‘Prison administrators . . .

 6   should be accorded wide-ranging deference in the adoption and execution of policies and

 7   practices that in their judgment are needed to preserve internal order and discipline in the

 8   adoption and execution of policies and practices that in their judgment are needed to preserve

 9   internal order and discipline and to maintain institutional security.’” Whitley v. Albers, 475 U.S.

10   312, 321-22 (1986) (quoting Bell v. Wolfish, 441 U.S. 520, 547 (1979)).

11          Further, at the pleading stage, the court is not in a position to determine questions of the

12   claim’s merit, which require submission of evidence, versus only a determination as to whether a

13   claim has been plausibly stated. Barrett v. Belleque, 544 F.3d 1060, 1062 (9th Cir. 2008).

14   Because the court cannot presently make a decision regarding the likelihood of plaintiff’s success

15   on the merits of his claim, the court will recommend plaintiff’s motion for preliminary injunction

16   be denied.

17                                              CONCLUSION

18          For the foregoing reasons, IT IS HEREBY ORDERED that:

19          1. Plaintiff’s complaint (ECF No. 1) is stricken because it is unsigned;

20          2. Within thirty (30) days of the date of this order, plaintiff shall file a signed complaint
21                that complies with the pleading and legal standards set out above;

22          3. The Clerk of the Court is directed to send plaintiff a copy of the civil rights complaint

23                form; and

24          4. Plaintiff is warned that his failure to comply with this order will result in a

25                recommendation that this action be dismissed.

26   ////
27   ////

28   ////
                                                         8
 1             IT IS HEREBY RECOMMENDED that plaintiff’s motion for injunctive relief (ECF No.

 2   7) be denied.

 3             These findings and recommendations will be submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days

 5   after being served with these findings and recommendations, plaintiff may file written objections

 6   with the court and serve a copy on all parties. The document should be captioned “Objections to

 7   Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be

 8   filed and served within fourteen days after service of the objections. Plaintiff is advised that

 9   failure to file objections within the specified time may result in waiver of the right to appeal the

10   district court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

11   Dated: June 14, 2019
12

13

14

15

16

17

18

19   DLB:12
     DLB:1/Orders/Prisoner/Civil.Rights/blac0442.scrn
20
21

22

23

24

25

26
27

28
                                                        9
